Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first gate disposed on the first through sixth fins and on the first through fifth isolations; a second gate disposed on the first through sixth fins and on the first through fifth isolations; a lower insulating liner disposed on a lower portion of a sidewall of the first contact; and an upper insulating liner disposed on an upper portion of the sidewall of the first contact, a width of an upper portion of the first contact is greater than a width of a lower portion of the first contact, and the lower insulating liner is spaced apart from the upper insulating liner”.

Regarding claim 12. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first gate disposed on the first through sixth fins and on the first through fifth isolations; a second gate disposed on the first through sixth fins and on the first through fifth isolations; a first contact disposed on the first gate, and disposed above the third region of the substrate; a second contact disposed on the 

Regarding claim 17. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first gate disposed on the first through sixth fins and on the first through fifth isolations; a second gate disposed on the first through sixth fins and on the first through fifth isolations; a first contact disposed on the first gate;
a second contact disposed on the second gate; a third contact disposed on the first, the second and the third source/drains; and a fourth contact disposed on the fourth, the fifth and the sixth source/drains, a width of an upper portion of the first contact is greater than a width of a lower portion of the first contact, a depth of the third isolation is greater than a depth of the second isolation, and is greater than a depth of the fourth isolation, and the first, the second and the third source/drains are merged”.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826